81,7('67$7(6',675,&7&2857
                              )257+(',675,&72)&2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
$5$%$-+$55,6                   
                                    
                  3ODLQWLII       
                                                       
      Y                                              &LYLO$FWLRQ1R$%-
                                    
7<521(:,/621et al.             
                                    
                  'HIHQGDQWV      
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    0(025$1'8023,1,21

        3ODLQWLII$UDED-+DUULVKDVEURXJKWWKLVDFWLRQpro seDJDLQVWGHIHQGDQWV7\URQH:LOVRQ

DQG -RVHSK %XVK ZKR DUH HPSOR\HHV RI WKH 86 3RVWDO 6HUYLFH ³8636´ DOOHJLQJ WKDW WKH\

DVVDXOWHGKHUZKHQVKHZHQWWRWKHSRVWRIILFHWREX\VWDPSVRQ-XO\2QEHKDOIRIWKH

GHIHQGDQWV WKH 8QLWHG 6WDWHV KDV PRYHG WR GLVPLVV WKH FDVH  %HFDXVH GHIHQGDQWV ZHUH DFWLQJ

ZLWKLQWKHVFRSHRIWKHLUHPSOR\PHQWDWWKHWLPHRIWKHDOOHJHGWRUWWKLVFDVHPXVWEHEURXJKW

DJDLQVWWKH8QLWHG6WDWHV$QGVLQFHSODLQWLIIKDVQRWH[KDXVWHGWKHDGPLQLVWUDWLYHVWHSVVKHPXVW

SXUVXH EHIRUH VKH PD\ VXH WKH JRYHUQPHQW LQ &RXUW WKH &RXUW ZLOO JUDQW WKH PRWLRQ DQG ZLOO

GLVPLVVWKLVFDVHZLWKRXWSUHMXGLFH7KLVPHDQVWKDWSODLQWLIILVQRWEDUUHGIURPILOLQJDSURSHU

DFWLRQLQWKHIXWXUH

                                           %$&.*5281'

        7KHIROORZLQJIDFWVZKLFKWKH&RXUWPXVWDFFHSWDVWUXHDWWKLVVWDJHRIWKHSURFHHGLQJV

DUHVHWIRUWKLQSODLQWLII¶VFRPSODLQWDQGZHUHVXSSOHPHQWHGE\SODLQWLII¶VRSSRVLWLRQWRWKHPRWLRQ

WRGLVPLVV([$WR1RWLFHRI5HPRYDO>'NW@³&RPSO´3O¶V0HPLQ2SSRI0RWWR

'LVPLVV>'NW@³3O¶V0HP´seeSchnitzler v. United States)G'&&LU
UHTXLULQJ D FRXUW WRFRQVLGHU D pro se SODLQWLII¶V ³ILOLQJV DV D ZKROH´ LQ UHVROYLQJD PRWLRQ WR

GLVPLVV

        3ODLQWLII¶VFRPSODLQWVWDWHVVLPSO\WKDWRQ-XO\VKH³ZHQWWREX\VWDPSVZLWK>KHU@

VLJQHG FUHGLW FDUG DQG ZDV DVVDXOWHG E\ 2IILFHU :LOVRQ´  &RPSO  ,Q KHU PHPRUDQGXP LQ

RSSRVLWLRQWRWKHPRWLRQWRGLVPLVVSODLQWLIIVXSSOLHVDGGLWLRQDOIDFWV6KHVWDWHVWKDWZKHQVKH

ZHQWWRSD\IRUWKHVWDPSVDWWKHSRVWRIILFHVKHZDVDVNHGIRULGHQWLILFDWLRQ3O¶V0HPDW

%HOLHYLQJWKDWWKHUHTXHVWIRULGHQWLILFDWLRQZDVDSUHWH[WIRUUDFHEDVHGGLVFULPLQDWLRQVKHFDOOHG

8636&XVWRPHU6HUYLFHWRORGJHDFRPSODLQWZKLOHVKHZDVVWLOODWWKHSRVWRIILFHId.DW

'XULQJWKHFDOOSODLQWLIIDVNHGWKHUHSUHVHQWDWLYHZKHWKHUWKHFDOOZDVEHLQJUHFRUGHGId. DW

3ODLQWLII DOOHJHV WKDW WKLV XSVHW ³WKH &XVWRPHU 6HUYLFH 0DQDJHU´  Id.  7KH PDQDJHU¶V UROH LV

VRPHZKDWXQFOHDUIURPWKHPHPRUDQGXPEXWSODLQWLIIDSSHDUVWREHUHIHUULQJWRD8636HPSOR\HH

DWWKHSRVWRIILFHEUDQFKZKHUHVKHZDVVWDQGLQJZKRWKHQDOOHJHGO\UHIXVHGWRVHOOWKHSODLQWLII

VWDPSVId.3ODLQWLIIFODLPVWKDWZKHQVKHUHIXVHGWROHDYHWKHSRVWRIILFHWKHGHIHQGDQWVGUDJJHG

KHUWRWKHFXUEId.

        2Q-XO\SODLQWLIIILOHGDODZVXLWLQWKH6PDOO&ODLPVDQG&RQFLOLDWLRQ%UDQFKRI

WKH 6XSHULRU &RXUW IRU WKH 'LVWULFW RI &ROXPELD DOOHJLQJ WKDW VKH ZDV DVVDXOWHG E\ WKH SRVWDO

ZRUNHUV&RPSO7KH8QLWHG6WDWHVUHPRYHGWKHDFWLRQWRWKLV&RXUWRQ-XO\DQGWKH\

DWWDFKHGWRWKHQRWLFHRIUHPRYDODFHUWLILFDWLRQWKDWWKHSRVWDOHPSOR\HHVZHUHDFWLQJLQWKHVFRSH

RIWKHLUHPSOR\PHQWDWWKHWLPH1RWLFHRI5HPRYDO>'NW@7KH8QLWHG6WDWHVWKHQPRYHG

WRGLVPLVVXQGHU)HGHUDO5XOHRI&LYLO3URFHGXUHEIRUODFNRIVXEMHFWPDWWHUMXULVGLFWLRQ

DQG)HGHUDO5XOHRI&LYLO3URFHGXUHEIRUIDLOXUHWRVWDWHDFODLPXSRQZKLFKUHOLHIFRXOG

EHJUDQWHG0RWWR'LVPLVV>'NW@³860RW´3ODLQWLIIRSSRVHGWKHPRWLRQ3O¶V0HP

DQGVKHDOVRILOHGDPRWLRQWRFRQVROLGDWHWKLVFDVHZLWKWKHFODLPVVKHPDGH³DWGLIIHUHQWOHYHOV



                                                      

RIWKH8636´3O¶V0RWWR&RQVROLGDWH&ODLPV>'NW@DW7KH8QLWHG6WDWHVGLGQRWILOHD

UHSO\

                                      67$1'$5'2)5(9,(:

          ,QHYDOXDWLQJDPRWLRQWRGLVPLVVXQGHUHLWKHU5XOHERUEWKH&RXUWPXVW

³WUHDWWKHFRPSODLQW¶VIDFWXDODOOHJDWLRQVDVWUXHDQGPXVWJUDQWSODLQWLIIµWKHEHQHILWRIDOO

LQIHUHQFHVWKDWFDQEHGHULYHGIURPWKHIDFWVDOOHJHG¶´Sparrow v. United Air Lines, Inc.

)G'&&LULQWHUQDOFLWDWLRQVRPLWWHGTXRWLQJSchuler v. United States

)G'&&LUsee alsoAm. Nat’l Ins. Co. v. FDIC)G

'&&LU1HYHUWKHOHVVWKH&RXUWQHHGQRWDFFHSWLQIHUHQFHVGUDZQE\WKHSODLQWLIILIWKRVH

LQIHUHQFHVDUHXQVXSSRUWHGE\IDFWVDOOHJHGLQWKHFRPSODLQWQRUPXVWWKH&RXUWDFFHSWSODLQWLII¶V

OHJDOFRQFOXVLRQVBrowning v. Clinton)G'&&LU

,       6XEMHFW0DWWHU-XULVGLFWLRQ

          8QGHU 5XOH E WKH SODLQWLII EHDUV WKH EXUGHQ RI HVWDEOLVKLQJ MXULVGLFWLRQ E\ D

SUHSRQGHUDQFHRIWKHHYLGHQFHSee Lujan v. Defs. of Wildlife86Shekoyan

v. Sibley Int’l Corp.)6XSSG''&)HGHUDOFRXUWVDUHFRXUWVRIOLPLWHG

MXULVGLFWLRQDQGWKHODZSUHVXPHVWKDW³DFDXVHOLHVRXWVLGHWKLVOLPLWHGMXULVGLFWLRQ´Kokkonen v.

Guardian Life Ins. Co. of Am.86see also Gen. Motors Corp. v. EPA

)G'&&LU³$VDFRXUWRIOLPLWHGMXULVGLFWLRQZHEHJLQDQGHQGZLWKDQ

H[DPLQDWLRQRIRXUMXULVGLFWLRQ´³>%@HFDXVHVXEMHFWPDWWHUMXULVGLFWLRQLVµDQ$UW>LFOH@,,,DV

ZHOODVDVWDWXWRU\UHTXLUHPHQWQRDFWLRQRIWKHSDUWLHVFDQFRQIHUVXEMHFWPDWWHUMXULVGLFWLRQ

XSRQDIHGHUDOFRXUW¶´Akinseye v. District of Columbia)G'&&LU

TXRWLQJIns. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee86




                                                     

        :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV IRU ODFN RI MXULVGLFWLRQ XQOLNH ZKHQ GHFLGLQJ D

PRWLRQWRGLVPLVVXQGHU5XOHEWKHFRXUW³LVQRWOLPLWHGWRWKHDOOHJDWLRQVRIWKHFRPSODLQW´

Hohri v. United States)G'&&LUvacated on other grounds86

   5DWKHU ³D FRXUW PD\ FRQVLGHU VXFK PDWHULDOV RXWVLGH WKH SOHDGLQJV DV LW GHHPV

DSSURSULDWHWRUHVROYHWKHTXHVWLRQ>RI@ZKHWKHULWKDVMXULVGLFWLRQWRKHDUWKHFDVH´Scolaro v.

D.C. Bd. of Elections & Ethics)6XSSG''&FLWLQJHerbert v. Nat’l

Acad. of Scis.)G'&&LUsee also Jerome Stevens Pharm.Inc. v. FDA

)G'&&LU

,,    )DLOXUHWR6WDWHD&ODLP

       ³7RVXUYLYHD>5XOHE@PRWLRQWRGLVPLVVDFRPSODLQWPXVWFRQWDLQVXIILFLHQWIDFWXDO

PDWWHUDFFHSWHGDVWUXHWRµVWDWHDFODLPWRUHOLHIWKDWLVSODXVLEOHRQLWVIDFH¶´Ashcroft v. Iqbal

86TXRWLQJBell Atl. Corp. v. Twombly86,QIqbal

WKH6XSUHPH&RXUWUHLWHUDWHGWKHWZRSULQFLSOHVXQGHUO\LQJLWVGHFLVLRQLQTwombly³)LUVWWKH

WHQHWWKDWDFRXUWPXVWDFFHSWDVWUXHDOORIWKHDOOHJDWLRQVFRQWDLQHGLQDFRPSODLQWLVLQDSSOLFDEOH

WR OHJDO FRQFOXVLRQV´ DQG ³>V@HFRQG RQO\ D FRPSODLQW WKDW VWDWHV D SODXVLEOH FODLP IRU UHOLHI

VXUYLYHVDPRWLRQWRGLVPLVV´Id.DW±

       $FODLPLVIDFLDOO\SODXVLEOHZKHQWKHSOHDGHGIDFWXDOFRQWHQW³DOORZVWKHFRXUWWRGUDZWKH

UHDVRQDEOHLQIHUHQFHWKDWWKHGHIHQGDQWLVOLDEOHIRUWKHPLVFRQGXFWDOOHJHG´Id.DWFLWLQJ

Twombly86DW³7KHSODXVLELOLW\VWDQGDUGLVQRWDNLQWRDµSUREDELOLW\UHTXLUHPHQW¶

EXWLWDVNVIRUPRUHWKDQDVKHHUSRVVLELOLW\WKDWDGHIHQGDQWKDVDFWHGXQODZIXOO\´Id.TXRWLQJ

Twombly  86 DW   $ SOHDGLQJ PXVW RIIHU PRUH WKDQ ³ODEHOV DQG FRQFOXVLRQV´ RU D

³IRUPXODLFUHFLWDWLRQRIWKHHOHPHQWVRIDFDXVHRIDFWLRQ´id.TXRWLQJTwombly86DW




                                                     

DQG ³>W@KUHDGEDUH UHFLWDOV RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ VXSSRUWHG E\ PHUH FRQFOXVRU\

VWDWHPHQWVGRQRWVXIILFH´Id.FLWLQJTwombly86DW

       :KHQFRQVLGHULQJDPRWLRQWRGLVPLVVXQGHU5XOHEWKH&RXUWLVERXQGWRFRQVWUXH

DFRPSODLQWOLEHUDOO\LQWKHSODLQWLII¶VIDYRUDQGLWVKRXOGJUDQWWKHSODLQWLII³WKHEHQHILWRIDOO

LQIHUHQFHVWKDWFDQEHGHULYHGIURPWKHIDFWVDOOHJHG´Kowal v. MCI Commc’ns Corp.)G

'&&LU:KHUHWKHDFWLRQLVEURXJKWE\Dpro seSODLQWLIIDGLVWULFWFRXUWKDV

DQREOLJDWLRQ³WRFRQVLGHUKLVILOLQJVDVDZKROHEHIRUHGLVPLVVLQJDFRPSODLQW´Schnitzler

)GDWFLWLQJRichardson v. United States)G'&&LUEHFDXVHVXFK

FRPSODLQWVDUHKHOG³WROHVVVWULQJHQWVWDQGDUGVWKDQIRUPDOSOHDGLQJVGUDIWHGE\ODZ\HUV´Haines

v. Kerner86±1HYHUWKHOHVVWKH&RXUWQHHGQRWDFFHSWLQIHUHQFHVGUDZQ

E\WKHSODLQWLIILIWKRVHLQIHUHQFHVDUHXQVXSSRUWHGE\IDFWVDOOHJHGLQWKHFRPSODLQWQRUPXVWWKH

&RXUWDFFHSWSODLQWLII¶VOHJDOFRQFOXVLRQVSee Kowal)GDW see also Browning

)GDW

       ,Q UXOLQJ XSRQ D PRWLRQ WR GLVPLVV IRU IDLOXUH WR VWDWH D FODLP D FRXUW PD\ RUGLQDULO\

FRQVLGHURQO\³WKHIDFWVDOOHJHGLQWKHFRPSODLQWGRFXPHQWVDWWDFKHGDVH[KLELWVRULQFRUSRUDWHG

E\ UHIHUHQFH LQ WKH FRPSODLQW DQG PDWWHUV DERXW ZKLFK WKH &RXUW PD\ WDNH MXGLFLDO QRWLFH´

Gustave-Schmidt v. Chao)6XSSG''&FLWLQJEEOC v. St. Francis

Xavier Parochial Sch.)G±'&&LU

                                                $1$/<6,6

,     7KH8QLWHG6WDWHVZLOOEHVXEVWLWXWHGDVWKHGHIHQGDQWSXUVXDQWWRWKH:HVWIDOO$FW

        7KH )HGHUDO (PSOR\HHV /LDELOLW\ 5HIRUP DQG 7RUW &RPSHQVDWLRQ $FW RI 

86&³FRPPRQO\UHIHUUHGWRDVWKH:HVWIDOO$FWDFFRUGVIHGHUDOHPSOR\HHVDEVROXWH

LPPXQLW\IURPFRPPRQODZWRUWFODLPVDULVLQJRXWRIDFWVWKH\XQGHUWDNHLQWKHFRXUVHRIWKHLU

RIILFLDOGXWLHV´Osborn v. Haley867KHSXUSRVHRIWKH:HVWIDOO$FW³LV
                                                      

WRUHOLHYHFRYHUHGHPSOR\HHVIURPWKHFRVWDQGHIIRUWRIGHIHQGLQJ>D@ODZVXLWDQGWRSODFHWKRVH

EXUGHQVRQWKH*RYHUQPHQW¶VVKRXOGHUV´Wuterich v. Murtha)G'&&LU

TXRWLQJOsborn86DW

        ³:KHQ D IHGHUDO HPSOR\HH LV VXHG IRU ZURQJIXO RU QHJOLJHQW FRQGXFW´ WKH $WWRUQH\

*HQHUDORUKLVGHOHJDWHPD\FHUWLI\WKDWWKHHPSOR\HH³ZDVDFWLQJZLWKLQWKHVFRSHRIKLVRIILFHRU

HPSOR\PHQWDWWKHWLPHRIWKHLQFLGHQWRXWRIZKLFKWKHFODLPDURVH´Osborn86DW±

TXRWLQJ86&G±³8SRQWKH$WWRUQH\*HQHUDO¶VFHUWLILFDWLRQWKH

HPSOR\HHLVGLVPLVVHGIURPWKHDFWLRQDQGWKH8QLWHG6WDWHVLVVXEVWLWXWHGDVGHIHQGDQWLQSODFH

RIWKHHPSOR\HH´Id.DW³7KHUHDIWHUWKHVXLWLVJRYHUQHGE\WKH)HGHUDO7RUW&ODLPV$FW

µ)7&$¶DQGLVVXEMHFWWRDOORIWKH)7&$¶VH[FHSWLRQVIRUDFWLRQVLQZKLFKWKH*RYHUQPHQWKDV

QRWZDLYHG VRYHUHLJQ LPPXQLW\´ Wuterich  )G DW  FLWLQJ Osborn  86 DW 

:KHQRQHRI WKHH[FHSWLRQVWRWKHZDLYHURIVRYHUHLJQLPPXQLW\VHWIRUWKLQWKH)7&$DSSOLHVWKH

:HVWIDOO$FW FHUWLILFDWLRQ³FRQYHUWVWKHWRUWVXLWLQWRD)7&$DFWLRQRYHUZKLFKWKHIHGHUDOFRXUW

ODFNVVXEMHFW PDWWHUMXULVGLFWLRQDQGKDVWKHHIIHFWRIDOWRJHWKHUEDUULQJSODLQWLII¶VFDVH´  Id.see

also Majanov. United States)G'&&LU

        %XWDGLVWULFWFRXUWVKRXOGQRWWUHDWD:HVWIDOO$FWFHUWLILFDWLRQDVFRQFOXVLYHHYLGHQFHDQG

D SODLQWLII PD\ FKDOOHQJH ³WKH JRYHUQPHQW¶V VFRSH RI HPSOR\PHQW GHWHUPLQDWLRQ´  Stokes v.

Cross)G'&&LUFLWLQJGutierrez de Martinez v. Lamango86

  ,IDSODLQWLIIPRXQWVWKDWFKDOOHQJHWKHFHUWLILFDWLRQ³FRQVWLWXWH>V@prima facie

HYLGHQFH WKDW WKH HPSOR\HH ZDV DFWLQJ ZLWKLQ WKH VFRSH RI KLV HPSOR\PHQW´ Council on Am.

Islamic Relations v. Ballenger)G'&&LUSHUFXULDPDQGWKHSODLQWLII

PXVWUHEXWWKDWSUHVXPSWLRQE\DOOHJLQJ³VXIILFLHQWIDFWVWKDWWDNHQDVWUXHZRXOGHVWDEOLVKWKDW

WKHGHIHQGDQWV¶DFWLRQVH[FHHGHGWKHVFRSHRIWKHLUHPSOR\PHQW´Stokes)GDW7KH



                                                    

FRXUWVKRXOGDGKHUHWRWKHWHDFKLQJVRIIqbal DQGTwombly LQGHWHUPLQLQJZKHWKHUWKHSODLQWLII

KDVPHWKLVRUKHUEXUGHQWRUHEXWWKHSUHVXPSWLRQ  Jacobs v. Vrobel)G'&

&LU2QO\LIWKHSODLQWLIIVDWLVILHVWKDWEXUGHQZLOOKHRUVKH³LIQHFHVVDU\DWWDLQµOLPLWHG

GLVFRYHU\¶WRUHVROYHDQ\IDFWXDOGLVSXWHVRYHUMXULVGLFWLRQ´  Id. DW±TXRWLQJWuterich

)GDW

        ,QWKHSUHVHQWFDVHGHIHQGDQWVKDYHVXEPLWWHGDFHUWLILFDWLRQE\'DQLHO)9DQ+RUQ&KLHI

RIWKH&LYLO'LYLVLRQRIWKH8QLWHG6WDWHV$WWRUQH\¶V2IILFHIRUWKH'LVWULFWRI&ROXPELD0U9DQ

+RUQFHUWLILHV³WKDW3RVWDO3ROLFH2IILFHU7\URQH:LOVRQDQG3RVWDO3ROLFH6HUJHDQW-RVHSK%XVK

ZHUHDFWLQJZLWKLQWKHVFRSHRIWKHLUHPSOR\PHQWDVHPSOR\HHVRIWKH8QLWHG6WDWHVDWWKHWLPHRI

WKHDOOHJHGLQFLGHQW´([%WR1RWLFHRI5HPRYDO>'NW@³:HVWIDOO&HUWLILFDWLRQ´see also

&)5DGHOHJDWLQJWKHDXWKRULW\³WRPDNHWKHVWDWXWRU\FHUWLILFDWLRQWKDWWKH)HGHUDO

HPSOR\HHZDVDFWLQJZLWKLQWKHVFRSHRIKLVRIILFH´WRWKH³8QLWHG6WDWHV$WWRUQH\IRUWKHGLVWULFW

ZKHUH WKH FLYLO DFWLRQ RU SURFHHGLQJ LV EURXJKW´  3ODLQWLII KDV QRW DWWHPSWHG WR UHEXW WKDW

FHUWLILFDWLRQ DQG WKH &RXUW DJUHHV WKDW WKH SRVWDO HPSOR\HHV ZHUH DFWLQJ LQ WKH VFRSH RI WKHLU

HPSOR\PHQWEHFDXVHWKHFUX[RISODLQWLII¶VDOOHJDWLRQLVWKDWVKHZDVDVVDXOWHGE\SRVWDOHPSOR\HHV

ZKRZHUHRQGXW\DWWKHWLPHRIWKHLQFLGHQWSeeJacobs)GDWKROGLQJWKDWWKHVFRSH

RIHPSOR\PHQWWHVW³LVDNLQWRDVNLQJZKHWKHUWKHGHIHQGDQWPHUHO\ZDVRQGXW\RURQWKHMRE

ZKHQFRPPLWWLQJWKHDOOHJHGWRUW´TXRWLQJHarbury v. Hayden)GQ'&&LU

6RWKH8QLWHG6WDWHVPXVWEHVXEVWLWXWHGDVWKHGHIHQGDQWDQGWKHVXLWZLOOEHJRYHUQHGE\

WKH)HGHUDO7RUW&ODLPV$FW

,,    7KH &RXUW ODFNV VXEMHFW PDWWHU MXULVGLFWLRQ RYHU SODLQWLII¶V WRUW FODLPV EHFDXVH
        SODLQWLIIKDVQRWH[KDXVWHGKHUDGPLQLVWUDWLYHUHPHGLHV
        $IWHU D :HVWIDOO $FW VXEVWLWXWLRQ LQ D WRUW FDVH WKH VXLW LV JRYHUQHG E\ WKH )7&$ 

Wuterich  )G DW   7KH)7&$EDUVSODLQWLIIVIURPEULQJLQJFHUWDLQFODLPVDJDLQVWWKH


                                                      

JRYHUQPHQW see 86&DQGLWVHWVUHTXLUHPHQWVIRUDGPLQLVWUDWLYHH[KDXVWLRQRIFODLPV

DQGWLPHO\ ILOLQJ RI DGPLQLVWUDWLYH FODLPV   86& E +HUH SODLQWLII¶VWRUWFODLPV

DUHVSHFLILFDOO\H[FOXGHGXQGHUWKH)7&$EHFDXVH SODLQWLIIKDVIDLOHGWRH[KDXVWKHUDGPLQLVWUDWLYH

UHPHGLHV7KHUHIRUHWKH&RXUWODFNVVXEMHFWPDWWHUMXULVGLFWLRQRYHUSODLQWLII¶VWRUWFODLPV

       8QGHUWKH)7&$
       
              $QDFWLRQVKDOOQRWEHLQVWLWXWHGXSRQDFODLPDJDLQVWWKH8QLWHG6WDWHVIRU
              PRQH\GDPDJHVIRULQMXU\RUORVVRISURSHUW\RUSHUVRQDOLQMXU\RUGHDWK
              FDXVHGE\WKHQHJOLJHQWRUZURQJIXODFWRURPLVVLRQRIDQ\HPSOR\HHRIWKH
              >J@RYHUQPHQWZKLOHDFWLQJZLWKLQWKHVFRSHRIKLVRIILFHRUHPSOR\PHQW
              XQOHVVWKHFODLPDQWVKDOOKDYHILUVWSUHVHQWHGWKHFODLPWRWKHDSSURSULDWH
              )HGHUDODJHQF\DQGKLVFODLPVKDOOKDYHEHHQILQDOO\GHQLHGE\WKHDJHQF\
       
86&D  :KHUHDSODLQWLIIGRHVQRWH[KDXVWDGPLQLVWUDWLYHUHPHGLHVWKH)7&$EDUV

KLV WRUW FODLPV  McNeil v. United States  86    DIILUPLQJ GLVPLVVDO RI

SODLQWLII¶V)7&$FODLPIRUODFNRIVXEMHFWPDWWHUMXULVGLFWLRQEHFDXVH³>W@KH)7&$EDUVFODLPDQWV

IURPEULQJLQJVXLWLQIHGHUDOFRXUWXQWLOWKH\KDYHH[KDXVWHGWKHLUDGPLQLVWUDWLYHUHPHGLHV´

       $Q DGPLQLVWUDWLYH H[KDXVWLRQ UHTXLUHPHQW FDQ EH MXULVGLFWLRQDO RU LW FDQ EH QRQ

MXULVGLFWLRQDOAvocados Plus Inc. v. Veneman  )G   '& &LU 1RQ

MXULVGLFWLRQDO H[KDXVWLRQ UHIHUV WR ³D MXGLFLDOO\ FUHDWHG GRFWULQH UHTXLULQJ SDUWLHV ZKR VHHN WR

FKDOOHQJHDJHQF\DFWLRQWRH[KDXVWDYDLODEOHDGPLQLVWUDWLYHUHPHGLHVEHIRUHEULQJLQJWKHLUFDVHWR

FRXUW´Id.

        :LWK MXULVGLFWLRQDO H[KDXVWLRQ ³&RQJUHVV UHTXLUHV >WKH SODLQWLII WR@ UHVRUW WR WKH

DGPLQLVWUDWLYHSURFHVVDVDSUHGLFDWHWRMXULVGLFWLRQDOUHYLHZ´Veneman)GDW7KHUH

LV D SUHVXPSWLRQ WKDW H[KDXVWLRQ LV QRQMXULVGLFWLRQDO ³XQOHVV µ&RQJUHVV VWDWHV LQ FOHDU

XQHTXLYRFDOWHUPVWKDWWKHMXGLFLDU\LVEDUUHGIURPKHDULQJDQDFWLRQXQWLOWKHDGPLQLVWUDWLYH DJHQF\

KDV FRPH WR D GHFLVLRQ¶´  Id. DW  TXRWLQJ I.A.M. Nat’l Pension Fund Benefit Plan C v.

Stockton Tri Indus.)G'&&LU %XWZKHUH³&RQJUHVVUHTXLUHVUHVRUW WR

                                                     

WKHDGPLQLVWUDWLYHSURFHVVDVDSUHGLFDWHWRMXGLFLDOUHYLHZDFRXUWFDQQRWH[FXVHLW´ Id. DW

 7KH'&&LUFXLWKDV³WUHDWHGWKH)7&$¶VUHTXLUHPHQWRIILOLQJDQDGPLQLVWUDWLYHFRPSODLQW

ZLWKWKHDSSURSULDWHDJHQF\SULRUWRLQVWLWXWLQJDQDFWLRQDVMXULVGLFWLRQDO´ Simpkins v. District

of Columbia)G'&&LU7KLV&RXUWPXVWIROORZWKDWGHFLVLRQ

              :KLOHSODLQWLIIGRHVVHHPWRKDYHPDGHVRPHDWWHPSWVWRORGJHDQDGPLQLVWUDWLYHFODLP

ZLWKWKH3RVWDO6HUYLFHLQDWLPHO\IDVKLRQVKHKDVQRWH[KDXVWHGKHUDGPLQLVWUDWLYHUHPHGLHVDV

UHTXLUHGE\WKH)7&$EHFDXVHVKHKDVQRWVKRZQWKDWVKHKDVSUHVHQWHGWKHFODLPWRWKHDJHQF\

andWKDWWKHFODLPKDVEHHQ³ILQDOO\GHQLHG´86&D7KHUHIRUHWKH&RXUWODFNVWKH

SRZHUWRKHDUWKHFODLPVDJDLQVWWKH8QLWHG6WDWHVDWWKLVSRLQW

              

              

              

              

              

              

              






     3ODLQWLII DOOHJHV VKH FDOOHG ³WKH 2IILFH RI &RQVXPHU $GYRFDF\ >WR@ DGYRFDWH RQ >KHU@
EHKDOI´3O¶V0HPDW([WR3O¶V0HP3ODLQWLIIDOVRVSRNHZLWK&KLHI&RXQVHODQGSODLQWLII
H[SHFWHGWKDW³VKHRUDQRWKHUODZ\HU´ZRXOGFDOOKHUEDFN3O¶V0HPDW%XWZKLOHSODLQWLII¶V
RSSRVLWLRQWRWKHPRWLRQPDNHVUHIHUHQFHWRWKHQHFHVVDU\6WDQGDUG)RUPid.DWVKHKDVQRW
FRPSOLHGZLWKWKHDGPLQLVWUDWLYHSURFHGXUHVWRILOHDFODLPIRUSHUVRQDOLQMXU\DJDLQVW8636See
&)5³3URFHGXUHVWR$GMXGLFDWH&ODLPVIRU3HUVRQDO,QMXU\RU3URSHUW\'DPDJH
$ULVLQJ 2XW RI WKH 2SHUDWLRQ RI WKH 86 3RVWDO 6HUYLFH´ available at KWWSVZZZJSRJRYIG
V\VSNJ&)5WLWOHYRO[PO&)5WLWOHYROSDUW[POsee also 6WDQGDUG)RUP
available atKWWSVZZZJVDJRYIRUPVOLEUDU\FODLPGDPDJHLQMXU\RUGHDWK

                                                               

                                                               &21&/86,21

              7KH&RXUWILQGVIRUSXUSRVHVRIWKH:HVWIDOO$FWWKDW3RVWDO2IILFHU7\URQH:LOVRQDQG

3RVWDO3ROLFH6HUJHDQW-RVHSK%XVKZHUHDFWLQJLQWKHVFRSHRIWKHLUHPSOR\PHQWDWWKHWLPHRI

WKHDOOHJHGLQFLGHQWVRWKH8QLWHG6WDWHVPXVWEHVXEVWLWXWHGDVWKHORQHGHIHQGDQWLQWKLVPDWWHU

%HFDXVHSODLQWLIIGLGQRWH[KDXVWKHUDGPLQLVWUDWLYHUHPHGLHVWKLVFDVHZLOOEHGLVPLVVHGZLWKRXW

SUHMXGLFH%HFDXVHWKHPRWLRQWRGLVPLVVZLOOEHJUDQWHGWKHPRWLRQWRFRQVROLGDWHDQGWRVWD\

WKH FDVH ZLOO EH GHQLHG DV PRRW DQ\ UHTXHVW WR FRQVROLGDWH PDWWHUV VWLOO SHQGLQJ DW WKH

DGPLQLVWUDWLYHOHYHOPXVWEHPDGHWRWKHDJHQF\LQDQ\HYHQW

              $VHSDUDWHRUGHUZLOOLVVXH






                                                                 $0%(50$1-$&.621
                                                                 8QLWHG6WDWHV'LVWULFW-XGJH

'$7(2FWREHU





      $GLVPLVVDOIRUIDLOXUHWRH[KDXVWDGPLQLVWUDWLYHUHPHGLHVXQGHUWKH)HGHUDO7RUW&ODLPV
$FW LV ZLWKRXW SUHMXGLFH ZKLFK PHDQV WKDW D SODLQWLII FDQ H[KDXVW WKRVH FODLPV DQG UHILOH WKH
ODZVXLWSimpkins)GDW

      3ODLQWLII DOVR ILOHG D PRWLRQ WR SHUPLW KHU WR EULQJ KHU VPDUWSKRQH DQG ODSWRS LQWR WKH
FRXUWKRXVHDQGWREHJUDQWHG:L)LDFFHVVZKLOHVKHLVLQWKHEXLOGLQJ3O¶V0RWIRU3HUPLVVLRQ
>'NW@%HFDXVHWKHPRWLRQWRGLVPLVVZLOOEHJUDQWHGWKLVPRWLRQZLOOEHGHQLHGDVPRRWDV
ZHOO